Carley, Judge.
Appellant was convicted of aggravated assault. He appeals from the conviction and sentence entered thereon.
Appellant’s sole enumeration of error urges that the trial court erred in failing to charge upon the definition of simple assault in charging on aggravated assault. This assertion has been decided by *627the Supreme Court adversely to appellant. “There is no merit in appellant’s contention that a charge on simple assault [OCGA § 16-5-20 (Code Ann. § 26-1301)] must be given in order to complete the definition of aggravated assault [OCGA § 16-5-21 (Code Ann. § 26-1302)]. The latter does not need the former to make it complete. [Cit.]” Sutton v. State, 245 Ga. 192, 193 (2) (264 SE2d 184) (1980).
Decided July 15, 1983
Rehearing denied July 28, 1983
Martin L. Cowen III, for appellant.
Robert E. Keller, District Attorney, Mary Jane Stewart, Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.